Citation Nr: 0604210	
Decision Date: 02/14/06    Archive Date: 02/22/06	

DOCKET NO.  03-33 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois in which the RO denied the benefit 
sought on appeal.  The appellant, who had service in the Army 
National Guard and Army Reserve, including active duty for 
training (ACTUTRA) from September 20, 1964 to October 22, 
1964, disagreed with the rating decisions and appealed to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.

In July 2004, the Board remanded the appellant's claim for 
further development.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A preexisting disorder of the lumbar spine did not 
permanently worsen during active duty for training.

3.  The appellant's current low back disorder has not been 
shown by competent medical evidence to be etiologically 
related to any incident of the verified period of active duty 
for training.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated during 
a period of active duty for training. 38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005);  38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the appellant was 
provided notice by letter dated in April 2002.  This letter, 
provided to the appellant prior to the initial decision in 
this case, notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
appellant or the VA bore the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements by: (1) informing the 
appellant about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA would 
seek to provide; and (3) informing the appellant about the 
information and evidence the appellant's was expected to 
provide.  

Thereafter, the appellant received the September 2002 rating 
decisions and the October 2003 Statement of the Case.  
Collectively, these documents issued in connection with this 
appeal notified the appellant of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  The Board acknowledges that the April 2002 letter 
did not specifically tell the appellant to provide any 
evidence in his possession that pertained to his claim.  
However, the appellant was informed of that information in 
his October 2003 SOC, as well as in a September 2004 letter 
sent by the Appeals Management Center (AMC) after the Board 
remanded the case in July 2004.  Neither the appellant nor 
his representative has contended or argued that any defect or 
deficiency in the VCAA notice that may be present has 
resulted in any prejudice in the adjudication of his appeal.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the appellant's service medical records and National Guard 
records have been associated with the claims file.  
Additionally, the RO afforded the appellant two VA 
examinations in order to answer the medical question 
presented in this case.  Neither the appellant nor his 
representative has made the RO, AMC or the Board aware of any 
additional evidence that needs to be obtained in connection 
with his claim.  Accordingly, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained and the case is 
ready for appellate review.

B.  Evidence  

The appellant entered the Army National Guard in November 
1963.  He underwent a service entrance examination at that 
time in which his spine was noted to be normal under the 
clinical evaluation section of the examination.

According to the appellant's private medical records and VA 
examinations, the appellant was involved in an automobile 
accident in either January or February 1964.  As a result, he 
underwent a lumbar laminectomy of the L5-S1 interspace in 
February 1964.  His report of separation record from the 
National Guard indicates that the appellant served a total of 
3 months and 25 days with the National Guard.  He was 
transferred to the Army Reserve in March 1964.  

According to the appellant's DD-214 Form, he was ordered to 
active duty for training (ACDUTRA) on September 20, 1964.  In 
statements dated in September 2002 and March 2005, the 
appellant reported that he notified the service recruiting 
officer before being sent to ACDUTRA of his February 1964 
back surgery, but was told that he should report for basic 
training.  He stated that after being in basic training for a 
few days, he was "unable to do anything because of back and 
leg pain."

The appellant's service medical records reflect that he was 
seen on September 25, 1964 for a "back injury."  This medical 
record noted the appellant's February 1964 back operation for 
two ruptured discs, and reported that the appellant was 
experiencing difficulties with his back.  The examiner noted 
that the appellant was not having acute problems at that 
time.  Service medical records dated in late September 1964 
indicate that the appellant was sent for x-rays.  Under the 
clinical history portion of the x-ray report, it was reported 
that the appellant was not in too much pain at that time and 
that he underwent a laminectomy in January 1964.  While the 
radiographic report indicated the appellant had a normal LS 
spine, it also reported that there was radiographic material 
in the cerebral canal and along the sacral nerve roots from 
the old myelogram as well as slight narrowing of the L5 disc 
space.  At the end of September 1964, the appellant underwent 
an orthopedic evaluation which showed a laminectomy scar of 
the lower back that was well healed.  Subsequent to a 
physical examination, the appellant was diagnosed with status 
post laminectomy of the back and determined to be unfit for 
induction into the service.  He was notified that he had 
erroneously enlisted or been inducted into service because he 
did not meet the procurement medical fitness standards in 
accordance for enlistment or induction and that he could be 
discharged because he did not meet the medical fitness 
requirements.  The appellant requested such discharge on 
September 30, 1964.  

On October 1, 1964, the appellant underwent a medical 
examination which reported that his spine was abnormal and 
that he had a scar on his back.  Physical examination 
revealed that the appellant exhibited a midline lower lumbar 
scar from the laminectomy, which was well healed.  Range of 
motion of the back was essentially within normal limits, 
although there was some discomfort with the extremes of 
forward flexion.  The appellant's chair test was negative, as 
was the Laseque's test.  Straight leg raising caused 
discomfort in the low back and there was also some reported 
weakness of the dorsiflexors of the foot.  The examiner noted 
an absence of the right ankle jerk.  X-rays indicated that 
the appellant had a contrast media in the spinal canal and 
there was no other evidence of bony abnormality with the 
exception of considerable narrowing of the L5 - S1 disc 
space.  It was reported that laboratory studies were 
essentially within normal limits.  The appellant was 
diagnosed with status post laminectomy of the lumbar spine 
that existed prior to service (EPTS).  He was assigned a P3 
physical profile for his back at that time.  

In the narrative summary section of the October 1964 
examination report, it was noted that the appellant 
experienced partial paralysis of both legs after his accident 
that diminished after his laminectomy; however, the appellant 
continued to experience chronic recurrent low back pain and 
bilateral leg pain.  The examiner indicated that the 
appellant reported considerable discomfort in the low back 
and both legs with running, jumping, or any other type of 
excessive activities since entering active duty.  He 
recommended that the appellant was unfit for induction into 
service, but stated that he met retention standards.  He 
referred the appellant to the Medical Board for consideration 
of separation.  

On October 6, 1964, the Medical Board determined that the 
appellant's back defect existed prior to entry on active duty 
and was not aggravated by active duty.  The appellant was 
considered qualified to make his election for separation from 
service and relieved of all training schedules.  An October 
10, 1964 medical record indicates that the appellant was seen 
with complaints of pain radiating down his right posterior 
thigh.  The record noted that he was to be discharged.  
Physical examination revealed that the appellant's knee jerks 
were equal bilaterally, and that he had no ankle jerks on the 
right.  The examiner noted that the major muscle groups on 
the right were weaker than the left, but exertion seemed to 
increase pain.  Therefore, the examiner thought that the 
appellant might not be trying.  The appellant was diagnosed 
with post-disc surgery with probable recurrent root pressure.  
The examiner indicated that the appellant probably should be 
seen in the orthopedic clinic again.  On October 12, 1964, 
the appellant was seen for a "back injury."  It was noted 
at that time that the appellant's records were unavailable 
and that he was pending discharge for back trouble.  He was 
ordered on light duty at that time.  

On October 22, 1964, the appellant signed a DA Form 664 
titled "Serviceman's Statement Concerning Application for 
Compensation from the Veterans Administration," in which he 
acknowledged being advised that he was entitled to file an 
application for compensation from the VA.  The statement 
indicated that the appellant decided not to file an 
application at that time.  

In March 2002, the appellant requested service connection for 
a back disorder that he contended was aggravated during his 
ACDUTRA.  In support thereof, the appellant submitted 
employment records and private medical records dated from 
March 1963 to March 2002 indicating that he received 
extensive post-service medical treatment for complaints of 
recurrent back pain, to include numerous surgeries.  The file 
contains medical records from Orthopedic and Rheumatology 
Associates, Trenton VA Medical Center, Illini Hospital, 
Moline Orthopedic and the University of Iowa University 
Hospital.   

Of these records, a February 1963 employment physical 
examination noted that the appellant did not have back 
trouble.  The first notation of low back pain occurred in 
early March 1963 (preservice) as a result of lifting an item 
at work; and 1964 employment records indicated that the 
appellant experienced lower lumbar midline tenderness.  
Employment records from 1965 noted low back pain with 
considerable limitation of motion and tenderness.  Subsequent 
records dated in 1967 reported recurrent back symptoms with 
tenderness, but that the appellant had adequate range of 
motion.  Records dated in 1969 reported complaints of low 
back pain with slight lumbar tenderness and full range of 
motion.  Records dated in August 1970, October 1971, July 
1975 and October 1975 reported injuries to the appellant's 
back while at work.  

An undated record from Moline Orthopedic Associates reported 
that the appellant received conservative treatment from 1964 
until 1970 for complaints of low back pain with some 
radiation, during which he gradually improved.  In October 
1970, the appellant began experiencing severe pain in the 
lower right extremity.  Upon physical examination, he had a 
positive straight leg raising on the right at 40 percent and 
a positive Lasegue's test.  Straight leg raising on the left 
was negative.  There was also a very slight decrease in the 
right ankle jerk.  The appellant was hospitalized several 
times for myelograms, with no definitive positive findings 
found at that time.  

A January 1971 private medical treatment note indicated that 
the appellant continued to have back pain for which he was 
wearing a brace.  After performing a physical examination, 
the examiner reported that he felt the appellant had 
"residuals of degenerative disc disease post-op laminectomy 
some years ago."  A neurological examination in November 
1971 noted a history of several bouts of recurrent low back 
pain and leg pain, paresthesias, and easy susceptibility to 
recurrence of back complaints.  It indicated that the 
appellant had recently been hospitalized with myelograms 
performed which proved unremarkable.  The examiner thought at 
that time that the appellant could have another rupture of a 
nucleus pulposus.  A subsequent November 1971 record from the 
University of Iowa hospital diagnosed the appellant with low 
back pain with a history of multiple episodes of trauma and 
postoperative back.  At that time, no motor or major sensory 
deficits were demonstrated.  Subsequent medical records noted 
degenerative changes of the appellant's cervical spine, 
surgeries, laminectomies and a diskectomy. See June 2001 
Illini Hospital record, records of David D. Udehn, M.D. from 
Illini Hospital, May 2000 MRI.  An October 1998 medical 
record indicated that range of motion of the appellant's back 
was no more than 25 percent of normal in all directions.  See 
October 1998 record from Orthopedic and Rheumatology 
Associates.

In August 2002, the appellant was afforded a VA examination 
in which it was noted that he underwent a lumbar laminectomy 
at the L5 - S1 interspace in February 1964, following which 
he continued to experience chronic low back pain.  It 
reported that the appellant was intolerant of the basic 
activities during his ACDUTRA and received a Medical Board 
evaluation finding him unfit for induction.  The examination 
report noted that the appellant returned to civilian life 
after discharge, where he continued working at his place of 
employment for a total of 30 years before retiring.  During 
the examination, the appellant complained of chronic low back 
pain for which he described having good days and bad days.  
He additionally complained of dysesthesias of the feet and 
anterior thighs as well as bilateral hip pain, low back pain 
and a bar distribution across the low back.  After performing 
a physical examination, the examiner diagnosed the appellant 
with chronic low back pain.  

In early September 2002, the RO denied service connection for 
a low back disorder on the basis that the evidence showed the 
disorder existed prior to service and was not permanently 
worsened or aggravated during service.  In a subsequent 
rating decision dated that same month, the RO reviewed 
private medical records dated in July 2002 and continued to 
deny service connection on the basis that these records 
showed that the appellant underwent back surgery years after 
leaving service; therefore, the records did not bear directly 
and substantially upon the issue of service incurrence or 
aggravation.  

In an April 2003 Notice of Disagreement, the appellant 
asserted that he believed his back disorder was aggravated 
while on active duty.  In July 2003, he testified before a 
Decision Review Officer (DRO).  He conceded at that time that 
he had a low back injury prior to entering service. See July 
2003 hearing transcript, p. 1.  After he underwent back 
surgery, the appellant was off work for three months and 
experienced some problems when he returned. Id., pgs. 8- 9.  
He experienced pain from muscle spasm, as well as restricted 
mobility; however, by the time he entered active duty, his 
back was not bothering him and seemed pretty normal.  Id., 
pgs. 9-10.  He reported that he did not have back 
restrictions prior to entering service. Id., pgs. 6-7.   He 
contended that his back disorder was aggravated during boot 
camp when he participated in running, exercises, push-ups and 
other physical activities that were very strenuous and 
resulted in low back pain and severe leg pain. Id., p. 2.  As 
a result of these activities, the appellant could not get out 
of bed, went to sick bay and was hospitalized. Id.,  pgs. 3-
4.  He testified that although he was in service for only 29 
days, his back problems have persisted continuously since 
then and have gotten worse. Id., pgs. 4 to 5.  He has been 
hospitalized for his back disorder and takes various 
medications. Id., pgs 5-6.  He asserted that he had not filed 
a claim with the VA previously because he was unaware that he 
had a right to do so.  Id., pgs. 15-16.  He also testified 
that he had recently been in a car accident in April 2003. 
Id., p. 14.

In September 2003, the appellant was afforded another VA 
examination which noted the appellant's long history of back 
conditions and referenced the history provided in the August 
2002 VA examination report.  After performing a physical 
examination and reviewing the claims file, the appellant was 
assessed with chronic low back pain.  The examiner opined 
that it was less likely as not that the appellant had any 
significant aggravation or any permanent aggravation of his 
back condition by the very short period of time that he spent 
in the military service.

In a December 2003 statement, the appellant's representative 
asserted that the appellant was entitled to service 
connection for his back disorder under the regulatory 
provisions of 38 C.F.R. § 3.306 because his disorder had 
progressed to such a debilitating degree which far exceeded 
the natural progression of the disability.  He argued that 
the cause of the back disorder's progression was due to 
rigorous training the appellant was subjected to during basic 
training.  The representative contended that the appellant's 
service medical records were replete with evidence which 
showed that he had a disability which should have 
disqualified him from enlistment, but did not.  As such, the 
appellant's activities during his ACDUTRA progressed his back 
disorder to a point which went beyond its natural 
progression.  

In July 2004, the Board remanded the appellant's case for 
further development, which included full compliance with the 
Veterans Claims Assistance Act as well as assistance in 
obtaining the appellant's National Guard records.  Subsequent 
to the completion of this development, the appellant asserted 
in an October 2005 statement that he had no additional 
evidence to submit in support of his claim.  In a January 
2005 Supplemental Statement of the Case, service connection 
for a low back condition remained denied. 

In a March 2005 statement, the appellant reiterated his 
belief that his preexisting back disorder was aggravated 
during his period of active duty for training.  




C.  Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a)(2005).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. §§ 3.303, 3.304.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131.  38 U.S.C.A. § 101(24) was amended by the 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No 106-419, to additionally include within the 
definition of "active duty" any periods of inactive duty for 
training during which an individual becomes disabled or dies 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
38 C.F.R. § 3.6 was also amended to reflect this change.  See 
66 Fed. Reg. 184, pgs. 48558- 48561 (effective November 1, 
2000).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of 
soundness) regarding the appellant's period of ACDUTRA from 
September 1964 to October 1964 is not available.

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

In this case, the appellant essentially contends that his 
current low back disorder is a result of exercise prescribed 
during his period of active duty for training, and not the 
result of his preservice back surgery.  He essentially 
asserts that his back disorder is the result of his 
preexisting back disorder being permanently aggravated during 
his period of active duty for training.  The Board notes that 
he concedes that he had a back disorder prior to the period 
of active duty for training in question, and the Board finds 
that the evidence of record, as outlined above, clearly shows 
this to be the case.  His preservice injury and resulting 
laminectomy is well-documented.  Thus, the question before 
the Board is whether the veteran's preservice back disorder 
worsened during service and, if so, whether the back disorder 
increased in severity beyond natural progression.

The appellant's service medical records indicate that he 
complained of low back pain within days of entering ACDUTRA.  
While he was seen for back difficulties on September 25, 
1964, he was reported not to be in acute pain.  Within 5 days 
of his first medical visit, the appellant underwent another 
physical examination which noted that he experienced 
considerable discomfort in the low back and legs while 
performing exercises during his period of ACDUTRA.  
Subsequent to the physical examination, the appellant was 
diagnosed with status post laminectomy of the lumbar spine 
that preexisted service and was placed on a P-3 profile.  
While awaiting discharge, the appellant was seen again for 
pain radiating down his thigh.  The examiner opined that the 
cause of the appellant's pain was probably recurrent root 
pressure.  He was ordered to light duty pending discharge.    

Subsequent to his discharge from service, the appellant 
returned to his former employment and remained there for 30 
years.  Medical records show complaints of low back pain with 
some radiation after his return with reports of more severe, 
lower right extremity pain beginning in October 1970.  

The appellant asserts that the continued complaints and 
treatment after service are proof that his low back disorder 
was aggravated in service.  However, while the post-service 
records do confirm continued complaints of pain, and document 
ongoing treatment, the only medical opinion of record does 
not support the veteran's contention in this regard.  The 
Board observes that temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening 
of the condition" -- that is, a worsening that existed not 
only at the time of separation but one that still exists 
currently -- is required. See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).   

The evidence shows that the appellant entered active duty for 
training within seven months of undergoing back surgery and 
four months after returning to work.  Contrary to the 
appellant's hearing testimony, his employment records 
illustrate that he did experience lumbar problems upon his 
return to work and prior to his entering service.  Within 
days of entering ACDUTRA, the veteran was examined for his 
back disorder, placed on a P3 profile and assigned light duty 
until he was discharged.  While the appellant testified that 
his physical activities during ACDUTRA aggravated his back 
disorder, he, as a layman, does not have the requisite 
training or expertise to offer an opinion that requires 
medical expertise, such as the etiology of a disorder. 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  To the extent that he 
relies upon his post-service medical records to support his 
contention, the Board notes that these records do not 
necessarily provide competent medical evidence that the 
appellant's back disorder permanently worsened as a result of 
his activities during his period of active duty for training, 
particularly in a case such as this where the only competent 
medical opinion of record addressing this matter is contrary 
to the appellant's position.    

In this regard, the September 2003 VA examiner specifically 
opined that no permanent aggravation occurred because of his 
service.  Absent a competent medical nexus opinion linking 
such a disorder to an incident in service, service connection 
is not warranted.  

While the appellant's representative argued in a March 2005 
statement that the RO should afford the appellant another VA 
examination or VA opinion pursuant to the July 2004 remand or 
explain the basis for its failure to do so, the Board 
observes that the only evidence associated with the claims 
file post-remand were the appellant's National Guard records.  
As no additional medical evidence was submitted, obtaining 
another VA examination or VA opinion was not necessary since 
the examiner would not have any new medical evidence to 
consider.  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the veteran's claim for service connection for a low 
back disorder, for the reasons discussed above.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for a low back disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


